    Case: 19-30197    Document: 00514907912 Page: 1 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 1 of 19


                                  No. 19-30197



           UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT

  RENATA SINGLETON; MARC MITCHELL; LAZONIA BAHAM; TIFFANY LACROIX;
       FAYONA BAILEY; SILENCE IS VIOLENCE; JANE DOE; JOHN ROE,
                                                 Plaintiffs-Appellees
                                       v.
  LEON CANNIZZARO, JR., in his official capacity as District Attorney of Orleans
 Parish and in his individual capacity; DAVID PIPES; IAIN DOVER; JASON NAPOLI;
  ARTHUR MITCHELL; TIFFANY TUCKER; MICHAEL TRUMMEL; INGA PETROVICH;
LAURA RODRIGUE; MATTHEW HAMILTON; GRAYMOND MARTIN; SARAH DAWKINS,
                                                 Defendants-Appellants


   On Appeal from the United States District Court for the Eastern District of
                                 Louisiana,
                      Case No. 2:17-cv-10721-JTM-JVM


        APPELLEES’ PARTIAL MOTION TO DISMISS APPEAL
                 FOR LACK OF JURISDICTION


BRUCE HAMILTON                           RYAN DOWNER
ACLU FOUNDATION OF LOUISIANA               Counsel of Record
P.O. Box 56157                           CIVIL RIGHTS CORPS
New Orleans, LA 70156                    910 17th Street N.W., Second Floor
(504) 522-0628                           Washington, D.C. 20006
bhamilton@laaclu.org                     (202) 681-2721
                                         ryan@civilrightscorps.org


                                                                                 1
    Case: 19-30197    Document: 00514907912 Page: 2 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 2 of 19




                 CERTIFICATE OF INTERESTED PERSONS

      The undersigned counsel of record certifies that the following listed persons

and entities as described in the fourth sentence of Rule 28.2.1 have an interest in

the outcome of this case. These representations are made in order that the judges of

this court may evaluate possible disqualification or recusal.

 Plaintiffs-Appellees                       Counsel
 Fayona Bailey                              Ryan Downer
 John Roe                                   Katherine Chamblee-Ryan
 Lazonia Baham                              Alec Karakatsanis
 Marc Mitchell                              Olevia Boykin
 Renata Singleton                           CIVIL RIGHTS CORPS
 Silence Is Violence
 (Organization) Tiffany LaCroix             Bruce W. Hamilton
                                            ACLU FOUNDATION OF LOUISIANA

                                            Anna Marie Arceneaux
                                            Mariana Louise Kovel
                                            ACLU FOUNDATION

                                            Somil Bharat Trivedi
                                            ACLU TRONE CENTER FOR JUSTICE &
                                            EQUALITY

                                            Michael Steven Blume
                                            VENABLE, LLC




 Defendants-Appellants                      Counsel
 Arthur Mitchell                            Robert L. Freeman, Jr.
 David Pipes                                OFFICE OF THE DISTRICT ATTORNEY,
 Graymond Martin                            PARISH OF ORLEANS
 Iain Dover
 Inga Petrovich                             Thomas J. Barbera
 Jason Napoli                               LAW OFFICE OF THOMAS J. BARBERA
   Case: 19-30197    Document: 00514907912 Page: 3 Date Filed: 04/09/2019
  Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 3 of 19




John Doe
Laura Rodrigue                       Richard C. Stanley
Leon A Cannizzaro, Jr                W. Raley Alford, III
Matthew Hamilton                     Matthew J. Paul
Michael Trummel                      STANLEY, REUTER, ROSS, THORNTON &
Sarah Dawkins                        ALFORD, LLC
Tiffany Tucker


Amici Curiae                         Counsel
DV LEAP                              Albert Quoc Giang
                                     Kelly L. Perigoe
Louisiana Foundation Against         Trevor Porter Stutz
Sexual Assault                       BOIES, SCHILLER, FLEXNER, LLP

National Alliance to End Sexual      Catherine Elena Lasky
Violence                             Kerry Ann Murphy
                                     LASKY MURPHY, LLC

                                     John Nelson Adcock
                                     LAW OFFICE OF JOHN N. ADOCK

                                     Jonathan Bloom
                                     R. Bruce Rich
                                     Victor S. Leung
                                     WEIL, GOTSHAL & MANGES, LLP




                                        /s/ Ryan Downer
                                        RYAN DOWNER
    Case: 19-30197    Document: 00514907912 Page: 4 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 4 of 19



                                 INTRODUCTION

      In this lawsuit, Plaintiffs—crime victims, witnesses, and a non-profit victim

advocacy organization—challenge the Orleans Parish District Attorney’s Office’s

use of unlawful means to coerce, arrest, and imprison crime victims and witnesses,

including through the creation and use of fraudulent subpoenas. The case involves

multiple counts under federal and state law brought by eight plaintiffs against the

Orleans Parish District Attorney, in his official capacity as well as in his individual

capacity, and twelve individual prosecutors in his office.

      In an order issued on February 28, 2019, the District Court for the Eastern

District of Louisiana denied a substantial portion of Defendants’ motion to dismiss.

The court allowed eight of nine official capacity counts to proceed. It denied

procedural arguments raised by Defendants about certain Plaintiffs, and it denied

Defendants’ motion to dismiss certain claims brought against individual prosecutors

(the “Individual Defendants”) for injunctive relief. In addition, although the district

court found that the Individual Defendants were entitled to absolute immunity for

many of their actions, it denied absolute immunity on one category of misconduct:

the creation and use of fraudulent subpoenas.

      Defendants-Appellants are entitled to interlocutory appeal of one discrete

aspect of the district court’s order on their motion to dismiss: the denial of absolute

immunity. However, they now ask this Court to exercise jurisdiction over the official

                                          1
    Case: 19-30197    Document: 00514907912 Page: 5 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 5 of 19



capacity claims as well, and they suggest that they will also seek interlocutory review

of the claims against Individual Defendants for injunctive relief and procedural

matters. Defendants’ request would drastically expand the briefing required for this

interlocutory appeal, and it would require this Court to delve into a multitude of

complex issues that could instead be addressed after a final order from the district

court.

         Defendants’ effort to expand this appeal from a single issue—denial of

absolute immunity with respect to one category of misconduct—into a full review

of the many issues involved in the district court’s order below has no basis in law.

This Court has repeatedly rejected similar efforts to “‘parlay … collateral orders into

multi-issue interlocutory appeal tickets.’” Cutler v. Stephen F. Austin State Univ.,

767 F.3d 462, 468 (5th Cir. 2014) (quoting Swint v. Chambers Cty. Comm’n, 514

U.S. 35, 49-50 (1995)). As it has done before, this Court should deny this effort to

transform this appeal from a straightforward review of a discrete issue into an

expansive and premature exploration of unrelated matters. Therefore, Plaintiffs-

Appellees move this Court to dismiss Defendants’ appeal, except as it applies to

the district court’s denial of absolute immunity to Individual Defendants.

                                   BACKGROUND

         Plaintiffs brought this lawsuit to challenge systemic misconduct in the Orleans

Parish District Attorney’s Office involving the treatment of crime victims and

                                            2
     Case: 19-30197    Document: 00514907912 Page: 6 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 6 of 19



witnesses, as well as the conduct of particular prosecutors whose actions harmed

them. In their Second Amended Complaint, filed in January 2018, Plaintiffs asserted

nine counts under the federal constitution and state law against District Attorney

Leon Cannizzaro, in his official capacity, for the policies, practices, and customs that

caused their injuries. Second Am. Compl., Singleton v. Cannizzaro, No. 2:17-cv-

10721-JTM-JVM (E.D. La. Jan. 25, 2018), ECF No. 52 at 68-76.1 In addition,

Plaintiffs brought claims for monetary damages and injunctive relief against thirteen

prosecutors in their individual capacities, including Defendant Cannizzaro. Id.

       On March 1, 2018, Defendants filed a motion to dismiss. Defs.’ Mot. to

Dismiss, ECF No. 63. In their memorandum in support of that motion, Defendants

argued that each of the claims against the Individual Defendants for damages must

be dismissed on the basis of absolute immunity. Defs.’ Mem. in Supp. of Mot. to

Dismiss, ECF No. 63-1 at 20, 28, 32, 35, 37, 38, 39. Defendants also argued that

some of those claims should be dismissed based on qualified immunity. Id. at 21-27,

28-31, 32-33, 35-36, 40-41.2 As to Plaintiffs’ official capacity claims and the claims

against Individual Defendants for injunctive relief, Defendants argued only that


1
 Unless otherwise noted, all ECF-based citations refer to Singleton v. Cannizzaro, No. 2:17-cv-
10721-JTM-JVM (E.D. La.), and the record below.
2
  The Individual Defendants did not argue that they were entitled to qualified immunity on Count
VIII (state law abuse-of-process) or Count IX (state law fraud). Defs.’ Mem. in Supp. of Mot. to
Dismiss, ECF No. 63-1 at 36-39. With the exception of Defendant Tiffany Tucker, Defendants
also did not contend that they were entitled to qualified immunity on Count VI (failure to supervise,
train, or discipline) or Count VII (failure to intervene). Id. at 41-42.
                                                    3
     Case: 19-30197    Document: 00514907912 Page: 7 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 7 of 19



Plaintiffs had failed to state claims on the merits under Fed. R. Civ. P. 12(b)(6). Id.

at 27, 31, 33, 36, 37-38, 38-39, 41, 41-44.

      Defendants also made procedural arguments for dismissal with regard to some

Plaintiffs. Defendants argued that the court should dismiss claims brought by

Plaintiff Silence is Violence, a non-profit organization that assists crime victims,

because it had not “adequately alleged facts showing that its own rights were

violated.” Id. at 46. Defendants also argued that four of the eight Plaintiffs’ claims

were time-barred. Id. at 19-20, 27-28, 31, 34, 36, 38, 39.

      The district court ruled on Defendants’ motion on February 28, 2019. Order

and Reasons, ECF No. 116. In its order, the court allowed eight of the nine official

capacity counts to proceed: Count I (Fourth Amendment violations for reliance on

false statements, material omissions, and plainly insufficient facts in material

witness warrant applications); Count II (Fourth Amendment violations for the

creation and use of fraudulent subpoenas); Count III (First Amendment violations

for compelled speech and retaliation for constitutionally protected speech); Count V

(Fourteenth Amendment substantive due process violations); Count VI (failure to

supervise, train, or discipline); Count VII (failure to intervene); Count VIII (abuse

of process under Louisiana law); and Count IX (fraud under Louisiana law). Id. at

51-52. The court also allowed claims against Individual Defendants for injunctive

relief to proceed on six counts: I, III, VI, VII, VIII, and IX. Id. at 51-52.

                                            4
     Case: 19-30197    Document: 00514907912 Page: 8 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 8 of 19



       The claims against the Individual Defendants for damages largely turned on

whether the court should extend absolute and qualified immunity. The court found

that the Individual Defendants were entitled to qualified immunity on every claim

for which they asserted it. Id. at 18-26. And it extended absolute immunity to much

of Defendants’ challenged conduct, including making false statements and material

omissions in applications for material witness warrants and threatening crime

victims and witnesses with prosecution and imprisonment. Id. at 14-17. However,

the court concluded that the Individual Defendants were not entitled to absolute

immunity for claims based on their creation and use of fraudulent subpoenas.3 Id. at

10-14.

       Finally, the court rejected the procedural arguments Defendants raised against

certain Plaintiffs. It found that Silence is Violence had pled sufficient allegations to

establish organizational standing. Id. at 43-44. And it rejected Defendants’ argument

that four of the Plaintiffs’ claims were time-barred. Id. at 46-50.

       On March 12, 2019, Defendants filed a notice of appeal. Defs.’ Notice of

Appeal, ECF No. 118. In that notice, Defendants made clear that they intend to

appeal both the official capacity claims and the claims against the Individual

Defendants. See id. at 1 (stating that each of the Individual Defendants and


3
 As a result of this denial of absolute immunity, Plaintiffs’ claims against certain Individual
Defendants for monetary damages were allowed to proceed on Counts VI, VII, VIII, and IX. See
Order and Reasons, ECF No. 116 at 51-52.
                                                5
     Case: 19-30197    Document: 00514907912 Page: 9 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 9 of 19



“Defendant Leon Cannizzaro … in his official capacity as District Attorney of

Orleans Parish” appeal the district court’s order). Moreover, Defendants suggest that

they intend to broadly appeal the district court’s order beyond that, but they do not

specifically explain whether this includes claims against the Individual Defendants

for injunctive relief and Defendants’ procedural arguments for dismissal. See id.

                                       ARGUMENT

       As the Supreme Court has recognized, denials of absolute immunity are

subject to immediate interlocutory appeal. See Mitchell v. Forsyth, 472 U.S. 511,

525-28 (1985). “[M]ere defense[s] to liability,” however, are not. Swint v. Chambers

Cty. Comm’n, 514 U.S. 35, 42 (1995). Therefore, this Court has jurisdiction over

only one discrete aspect of the district court’s multifaceted ruling: the court’s

determination that Individual Defendants are not absolutely immune from damages

related to the creation and use of fraudulent subpoenas. See Order and Reasons, ECF

No. 116 at 10-14.4

       Defendants, however, seek a broad and all-encompassing review of the

district court’s order now. They ask this Court to exercise pendent jurisdiction over

the official capacity claims in this case. Defs.’ Notice of Appeal, ECF No. 118 at 1.



4
 Denials of qualified immunity are also subject to interlocutory appeal. See Brown v. Miller, 519
F.3d 231, 236 (5th Cir. 2008). However, this Court did not deny Defendants qualified immunity
on any of the claims for which they asserted it. Order and Reasons, ECF No. 116 at 18-26; see
supra at 4-5. Therefore, there are no denials of qualified immunity for Defendants to appeal.
                                                  6
     Case: 19-30197    Document: 00514907912 Page: 10 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 10 of 19



And they suggest (without explicitly stating) that they intend to ask this Court to

exercise jurisdiction over the claims against Individual Defendants for injunctive

relief and the procedural bars addressed in the district court’s order as well. See id.5

As described in the Sections that follow, Defendants’ effort to broaden the scope of

this interlocutory appeal has no support in the law. An appeal of the aspects of the

district court’s order that are not about immunity are premature; they do not meet

this Court’s stringent standard for expanding its jurisdiction beyond what the

collateral order doctrine allows.

       I.      This Court Should Not Assert Pendent Jurisdiction Over Plaintiffs’
               Official Capacity Claims
       Defendants contend that they are “entitled” to appeal the district court’s denial

of their motion to dismiss eight of Plaintiffs’ official capacity claims. Defs.’ Mem.

in Supp. of Mot. to Stay, ECF No. 121-1 at 2-3. To do so, Defendants invoke pendent

jurisdiction. Id. But pendent jurisdiction is exceedingly narrow. It is exercised only

in “rare and unique circumstances where a final appealable order is ‘inextricably



5
  Defendants filed a motion to stay discovery in the district court pending appeal in this Court. In
their memorandum in support of that motion, Defendants make clear that they intend to seek
interlocutory appeal on the official capacity claims. See Defs.’ Mem. in Supp. of Mot. to Stay
Discovery, ECF No. 121-1 at 2 (“[A]lthough Mr. Cannizzaro did not assert absolute or qualified
immunity with respect to claims against him in his official capacity, he is entitled to join in the
appeal ….”). As in their Notice of Appeal, Defendants did not specify in their motion to stay or
supporting memorandum whether they intend to appeal the district court’s order as to the claims
against the Individual Defendants for injunctive relief or on procedural grounds for dismissal.
However, Defendants did contend that the entire case must be “automatically stayed” in the district
court, which suggests that they seek to broadly appeal the court’s order. Id. at 1.
                                                 7
     Case: 19-30197    Document: 00514907912 Page: 11 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 11 of 19



intertwined’ with an unappealable order.” Anderson v. Valdez, 845 F.3d 580, 589

(5th Cir. 2016) (quotations omitted);6 see also McKee v. City of Rockwall, Tex., 877

F.2d 409, 413 (5th Cir. 1989) (“[P]endent interlocutory appellate jurisdiction over

additional issues is looked upon with disfavor, and must not be invoked merely out

of ‘convenience to the litigants, or even to th[e] court.’”) (quotations omitted).

       To determine whether claims are “inextricably intertwined,” this Court must

look to whether each claim has “unique elements and relevant facts” and “was

considered separately by the district court.” Gros v. City of Grand Prairie, Tex., 209

F.3d 431, 437 (5th Cir. 2000). This limited exception simply does not apply here,

where the underlying factual and legal issues for the official capacity and individual

capacity damages claims are distinct.

       Absolute immunity and official capacity claims involve separate elements and

numerous unique facts. Absolute immunity asks a single narrow question: whether

the individual’s challenged conduct was prosecutorial in nature. See Loupe v.

O’Bannon, 824 F.3d 534, 538-39 (5th Cir. 2016) (describing “functional approach”).

By contrast, Plaintiffs’ official capacity claims “require proof of three elements: a

policymaker; an official policy; and a violation of constitutional rights whose


6
  Pendent jurisdiction may also be exercised where “review of the unappealable order is necessary
to ensure meaningful review of the appealable order.” Anderson, 845 F.3d at 589. However,
Defendants have made no suggestion that this exception applies here. Nor could they; as
demonstrated by the district court’s order, the absolute immunity issue can be decided separately
from any other issue in this case. See Order and Reasons, ECF 116 at 7-17.
                                                 8
     Case: 19-30197    Document: 00514907912 Page: 12 Date Filed: 04/09/2019
    Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 12 of 19



‘moving force’ is the policy or custom.” Piotrowski v. City of Houston, 237 F.3d

567, 578 (5th Cir. 2001) (quoting Monell v. Dep’t of Social Services, 436 U.S. 658,

694 (1978)).7 These inquiries are distinct, as evidenced by the fact that the Court’s

Order addressed each separately and at length. See Order and Reasons, ECF No. 116

at 7-17 (absolute immunity); id. at 26-45 (the merits of Plaintiffs’ claims).

       Where—as here—Defendants have sought to expand an interlocutory appeal

beyond the denial of immunity to encompass unrelated official capacity claims, this

Court has declined to assert jurisdiction over them. For example, in Cutler v. Stephen

F. Austin State University, this Court held that the claims were not “inextricably

intertwined” because the defendants there had to “prove a different set of facts to

show that they are not liable as final decisionmakers” for Monell purposes “than they

must prove to show they enjoy qualified immunity from suit.” 767 F.3d 462, 468

(5th Cir. 2014). This Court further held that asserting “jurisdiction would not serve

the interests of judicial economy, because common factual and legal issues w[ould]

not necessarily be resolved by the qualified-immunity appeal” and warned that

courts “should be especially wary of granting jurisdiction here for fear of allowing




7
  The only Monell element Defendants challenged in their motion to dismiss was whether there
was an underlying constitutional violation. Accordingly, this Court did not address the other
Monell elements in its Order. See Order and Reasons, ECF 116 at 26-45 (addressing the official
capacity claims).
                                              9
    Case: 19-30197    Document: 00514907912 Page: 13 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 13 of 19



parties to ‘parlay . . . collateral orders into multi-issue interlocutory appeal tickets.’”

Id. (quoting Swint, 514 U.S. at 49-50).

      Similarly, in Hill v. City of Seven Points, 31 F. App’x 835 (5th Cir. 2002), an

interlocutory appeal on a denial of qualified immunity, this Court declined pendent

jurisdiction over a district court’s denial of sovereign immunity. In doing so, this

Court explained that qualified immunity and sovereign immunity claims were not

“inextricably intertwined” because “qualified immunity . . . turns on whether [the

plaintiff] has alleged the violation of a clearly established constitutional right and

whether Defendants’ conduct was objectively unreasonable in light of clearly

established law,” whereas “[s]overeign immunity . . . turns on whether [the plaintiff]

has established a constitutional deprivation resulting from an official policy or

custom of the City.” Id. at *7; accord Swint, 514 U.S. at 50-51 (reversing circuit

court’s assertion of pendent jurisdiction over an official capacity claim because it

was not “inextricably intertwined” with the appealable issue of whether individual

defendants had qualified immunity); Gros, 209 F.3d at 437 (declining pendent

jurisdiction over claims based on failure to train and supervise and a police

department’s hiring policy in an interlocutory appeal on a qualified immunity denial

because, “despite the fact that the claims d[id] overlap, they were treated separately

by the district court [and] each has unique elements and relevant facts”).



                                            10
    Case: 19-30197    Document: 00514907912 Page: 14 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 14 of 19



      Indeed, because this case involves absolute immunity, the application of the

“inextricably intertwined” exception is even less appropriate here than in cases like

Cutler, which involve qualified immunity. Absolute immunity is purely about the

function served by the prosecutor; the legality of the conduct is not at issue. A

qualified immunity analysis, however, inherently invites consideration of the

underlying merits, as it turns on whether a defendant’s conduct was objectively

unreasonable in light of clearly established law at the time of that conduct. See

Kinney v. Weaver, 367 F.3d 337, 367 (5th Cir. 2004). Thus, there is far less basis to

conclude that absolute immunity is intertwined with the merits than there is when

qualified immunity is at issue.


      II.    This Court Should Not Assert Pendent Jurisdiction Over Plaintiffs’
             Claims Against Individual Defendants for Injunctive Relief or
             Over the District Court’s Order on Procedural Matters
      Defendants suggest in vague terms that they intend to broadly appeal the

district court’s order, even beyond the official capacity claims. See Defs.’ Notice of

Appeal, ECF No. 118 at 1. This Court should decline pendent jurisdiction over both

the claims against Individual Defendants for injunctive relief and over the procedural

grounds for dismissal asserted against certain Plaintiffs.

      Absolute immunity defenses and claims against individuals for injunctive

relief have “unique elements and relevant facts.” Gros, 209 F.3d at 437. As noted

above, absolute immunity turns solely on the factual question of whether a
                                          11
    Case: 19-30197    Document: 00514907912 Page: 15 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 15 of 19



defendant’s past conduct was prosecutorial in nature. See Loupe, 824 F.3d at 539;

Doc. 116 at 8-9. Whether it applies has nothing to do with the merits of the

underlying claim. Claims against individuals for injunctive relief, however, turn on

the merits. Doc. 116 at 26-45. These separate inquiries require distinct analysis based

on separate facts; they are not “inextricably intertwined.” Gros, 209 F.3d at 437.

      Nor are Defendants’ procedural grounds for dismissal “inextricably

intertwined” with the denial of absolute immunity. Defendants’ argument that four

Plaintiffs’ claims are time-barred turns on both federal accrual rules and Louisiana

tolling principles. See Order and Reasons, ECF No. 116 at 46-50 (applying these

principles to this issue). The accrual question turns on a factual assessment of when

the plaintiff “kn[ew] or ha[d] reason to know of the injury which is the basis of the

action.” Martinez v. Hildalgo Cty., 727 F. App’x 77, 78 (5th Cir. 2018) (quotations

omitted). The relevant Louisiana tolling law requires analysis of when “the injured

party discover[ed] or should have discovered the facts upon which his cause of action

is based,” Wimberly v. Gatch, 635 So. 2d 206, 211 (La. 1994), and whether the

defendants fraudulently concealed facts necessary to stating the cause of action, see

Prevo v. State, 187 So. 3d 395, 398-99 (La. 2015). Neither doctrine is related to the

absolute immunity question.

      Defendants’ procedural argument that Silence is Violence’s claims must be

dismissed was that Silence is Violence had not “adequately alleged facts showing

                                          12
    Case: 19-30197    Document: 00514907912 Page: 16 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 16 of 19



that its own rights were violated.” Defs.’ Mem. in Supp. of Mot. to Dismiss, Doc.

63-1 at 16. The district court explained that it need not do so, because under the

doctrine of organizational standing, “an entity may bring claims ‘where it devotes

resources to counteract a defendant’s allegedly unlawful practices.’” Order and

Reasons, ECF No. 116 at 43 (quoting Scott v. Schedler, 771 F.3d 831, 837 (5th Cir.

2014)). Once again, this issue has nothing to with absolute immunity, and there is

no colorable argument that it is “inextricably intertwined” with it.

                                  CONCLUSION

      For the reasons set forth above, Plaintiffs-Appellees ask this Court to dismiss

Defendants’ appeal, except as it applies to the district court’s denial of absolute

immunity to individual defendants. Plaintiffs-Appellees have contacted Defendants-

Appellants; they oppose this motion and stated that they will likely file an

opposition.

                          Respectfully submitted this 9th day of April, 2019,

                                                     /s/Ryan C. Downer
                                                     Ryan C. Downer
                                                     Counsel of Record
                                                     CIVIL RIGHTS CORPS
                                                     910 17th Street N.W.
                                                     Second Floor
                                                     Washington, D.C. 20006
                                                     (202) 681-2721
                                                     ryan@civilrightscorps.org

                                                     Bruce Hamilton
                                                     ACLU FOUNDATION OF
                                          13
                                                     LOUISIANA
 Case: 19-30197    Document: 00514907912 Page: 17 Date Filed: 04/09/2019
Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 17 of 19



                                           P.O. Box 56157
                                           New Orleans, LA 70156
                                           (504) 522-0628
                                           bhamilton@laaclu.org




                                 14
    Case: 19-30197    Document: 00514907912 Page: 18 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 18 of 19




                      CERTIFICATE OF COMPLIANCE

      This motion complies with the type-volume limitation of Federal Rule of

Appellate Procedure 27(d)(2)(A) because—according to the word-count feature of

the word-processing program with which it was prepared (Microsoft Word)—the

brief contains 3201 words, excluding the portions exempted by Rule 32(f). This

brief complies with the typeface requirements of Rule 32(a)(5) and the type-style

requirements of Rule 32(a)(6) because it has been prepared in a proportionally

spaced typeface using Microsoft Word 2016 in 14-point Times New Roman font.


                                              /s/ Ryan Downer
                                              RYAN DOWNER
    Case: 19-30197    Document: 00514907912 Page: 19 Date Filed: 04/09/2019
   Case 2:17-cv-10721-JTM-JVM Document 130-3 Filed 04/09/19 Page 19 of 19




                         CERTIFICATE OF SERVICE

      I electronically filed the foregoing on April 9, 2019, by using the Court’s

appellate CM/ECF system, which effected service on all counsel of record.


                                               /s/ Ryan Downer
                                               RYAN DOWNER
